Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of the claims is hereby withdrawn.  A second non-final rejection of the claims over the cited art and in view of 35 USC §§112 (a) and (b) follows.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 17 and 20 recite a “generally sinusoidal curvature”.
Claim Objections
Reference characters (see feature identifiers such as Ls, Ld and D) corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim 3 is objected to because of the following informalities:  Line 3 recites “of nozzle tip” and contains the numeral 16.  

. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite a “generally sinusoidal curvature”. Such a phrase is not found within the instant specification as filed. Note that “generally” sinusoidal is not equivalent to the “substantially” sinusoidal curvature discussed in paragraph [0016].

Claims 1, 3, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 has been amended to recite a “generally sinusoidal curvature” similarly to Claims 17 and 20, while Claim 3 generally reflects the text of paragraph [0016]. Even if “generally” sinusoidal should be found to be equivalent to the “substantially” sinusoidal curvature discussed in paragraph [0016], the surrounding text does not adequately describe how such a curvature is found or formed. Specifically, as discussed with Applicant during the interview of 22 February 2021 (summary attached), points on the internal wall of the tip are to be determined by Ls sin θ. Ls is described as the length of the tip, while θ is described as the axial length of the tip defined in angle units. How does a length differ from an axial length? In what units is the length defined? How is the axial length - or any length - defined or expressed in angle units? Note that such points would need both “X” and “Y” coordinates from some datum. The equation given only provides a single coordinate (the number arrived at by calculating the product of Ls, a constant length, and sin θ, also a constant length) and no datum is provided.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3 – 10, 12 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Throughout the claims the limitations "the length", “the axial length”, “the diameter” and “the minimum internal diameter” are recited.  There is insufficient antecedent basis for these limitations in the claims.
Note the particular importance of adequately reciting – or citing – the diameter feature, as the instant description includes embodiments with orifices that do not include a diameter.

Throughout the claims the limitation "the nozzle tip" is recited.  There is insufficient antecedent basis for these limitations in the claim. It is believed that the intent is to recite “the distal tip”, or to recite “a distal nozzle tip” in the first instance with appropriate subsequent recitations.

Claim 1 recites “a generally sinusoidal curvature”. It is unclear what the scope of the limitation of a “generally” sinusoidal curvature is, as any curvature can be defined with the inclusion of a sine function. Paragraph [0016] of the instant specification, which includes the closest definition found by the Examiner, does not appear to actually require a sine function but instead a constant. See also the 35 USC §112(a) rejection, above.

Claim 3 recites “said sinusoidal curvature”. There is insufficient antecedent basis for this limitation in the claims.

Claim 12 recites “W>>H”. The scope of such a limitation is unclear. Firstly, for clarity it is not proper to include a mathematical symbol in place of verbiage where possible, particularly when the intent is merely to recite that one feature “is much greater than” another feature. Secondly, the metes and bounds of “much greater than” are unclear, making it difficult if not impossible to determine when the claim is being infringed upon, and further making it unclear how to make and/or use the invention. For the purpose of examination, the claim will be read as merely requiring that the polygon is longer in one direction than another, as in any rectangle.

Claims 17 and 18 recite “the diameter” for what are apparently intended as different features, thus creating confusion as to the metes and bounds of the claims.

Claims 17 and 19 recite a “length”. This use of the same term for what are apparently intended as different features creates confusion as to the metes and bounds of the claims.

Claims 17 and 20 recite “a generally sinusoidal convergence curvature”. It is unclear whether the intent is to recite a second of such a feature recited in Claim 1.

Claims 4-9 are rejected as depending from indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3 – 11 and 17 – 20, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Meinert (US 3,643,688) in view of Beran (US 5,971,026).
	
Regarding Claims 1 and 3 as best understood, Meinert (Fig 1) shows a venturi mixing apparatus with a nozzle (2) having a nozzle tip outlet orifice (at f1) at a converging portion (as at 6) of an interaction region, an entrainment inlet (9), and a barrel (M) downstream from the converging portion (at 6) with a passage for the motive and entrained fluid. Figures 1 and 2 of Meinert show the nozzle tip as having an arcuate internal profile that converges in the downstream direction and ends at the tip outlet orifice, wherein said arcuate internal profile of said distal tip has a generally sinusoidal convergence curvature (that is, the curvature of the internal diameter depicted in Fig 1 at the arrow for 2c and extending to the nozzle outlet at f1).
	Note that any curved profile may be read as “generally” sinusoidal, particularly given that such is defined by constants (Ls and the sine of the axial length) as in paragraph [0016] of the specification of the instant application as filed. Such constants may be chosen to result in at least one of the points on the inner diameter of the nozzle of Meinert.
	While Meinert does not specifically disclose gas to gas mixing, these recitations are read as mere intended use. See MPEP §2115. 
Even so, Beran shows a similar mixing apparatus for gas and air to provide fuel for a boiler. It would have been obvious for one of ordinary skill in the art at the time the application was filed to have used the venturi mixing apparatus of Meinert for gas and air mixing to similarly provide fuel for a boiler.

The device of the combination further teaches an aspirator in which:

Regarding Claims 4 and 8, “the length of the nozzle tip (2, at f1) is between 2D and 4D where D is the diameter of said outlet orifice (at f1).”
A length may be arbitrarily chosen as between 2D and 4D and termed the “nozzle tip length”.

Regarding Claims 5 and 9, “the distance between said nozzle outlet orifice (at f1) and the upstream end of barrel passage is between 0 and D.”
Feature 2 is adjustable from a distance of zero from feature 6 to some maximum travel, thus at least including some distance that is above zero and less than D.

Regarding Claims 5-7, 9-11 and 17-19, Meinert as modified does not explicitly teach nozzle and barrel passage lengths, diameters and angles in the claimed ranges.
However, as discussed in the instant specification at paragraph [0017], Applicant has merely adjusted these variables for optimal performance for the desired application, much as any person of ordinary skill in the art would do for such a device, and has achieved no unexpected result from this normal design and experimentation process.
It is a known technique to adjust such variables according to design needs. For example, Meinert is specifically directed to adjusting (or “optimizing”) the length between the nozzle and barrel passage in order to achieve the desired result for a given application (see for example the Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the device of the combination with optimization of the lengths, diameters and angles for the desired flows and pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 20, Meinert as modified does not teach a particular entrainment efficiency.
However, Meinert as modified does teach adjusting the efficiency (“quantity” or “mixing” ratio) to the desired amount. See Abstract.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to adjust the efficiency, or mixing ratio, of the aspirator to that desired by the user as taught by Meinert (as discussed in the Abstract) in order to yield the predictable result of providing the fluid mix desired by the user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meinert (US 3,643,688) in view of Fletcher et al (2016/0298656).

Regarding Claim 12 as best understood, Meinert (Fig 1) shows a venturi mixing apparatus with a nozzle (2) having a nozzle tip outlet orifice (at f1) at a converging portion (as at 6) of an interaction region, an entrainment inlet (9), and a barrel (M) downstream from the converging portion (at 6) with a passage for the motive and entrained fluid. Figures 1 and 2 of Meinert show the nozzle tip as having an arcuate internal profile that converges in the downstream direction and ends at the tip outlet orifice.
Meinert does not necessarily teach a rectangular orifice.
Fletcher teaches (Figs 1-4) a venturi mixing apparatus with an outlet orifice (136) that is rectangular and has a width that is much greater than its height.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Meinert to include a rectangular orifice such as that of Fletcher in order to yield the predictable result of improving venturi flow as taught by Fletcher (para [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753